Citation Nr: 1455004	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO. 10-44 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for left upper extremity peripheral neuropathy.

2. Entitlement to an increased rating in excess of 10 percent for right upper extremity peripheral neuropathy.

3. Entitlement to an increased rating in excess of 10 percent for left lower extremity peripheral neuropathy.

4. Entitlement to an increased rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5. Entitlement to service connection for a bilateral hearing loss disability.

6. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO granted increased ratings of 10 percent for bilateral upper and lower extremity peripheral neuropathy and denied service connection for a bilateral hearing loss disability and tinnitus.

The RO granted increased ratings of 10 percent for the Veteran's bilateral upper and lower extremity peripheral neuropathy in a November 2008 rating decision, effective June 19, 2008. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran was denied entitled to TDIU in a July 2010 rating decision. The Veteran did not appeal from that decision as to the issue of TDIU, and since that time has not submitted any further evidence that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment. As such, the Board finds that the issue of entitlement to TDIU has not been re-raised by the record at this time.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for bilateral lower extremity radiculopathy as secondary to service connection bilateral lower extremity peripheral neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See October 2014 Hearing Transcript. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In his October 2014 hearing, the Veteran and his wife testified that the Veteran's bilateral upper and lower extremity peripheral neuropathy had become worse, specifically indicated that the Veteran now has increased muscle atrophy and weakness since the last April 2014 VA examination. As the Veteran has reported worsening symptoms, including symptoms not noted on the April 2014 examination report, the Board finds that the claims must be remanded for a new examination in order to ensure an accurate determination with respect to the current severity of the Veteran's bilateral upper and lower peripheral neuropathy.

Further, with respect to the bilateral hearing loss disability and tinnitus, once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The August 2009 VA audiological examiner stated that to opine as to whether the bilateral hearing loss disability or tinnitus were related to the Veteran's active duty service would require resorting to speculation, as the Veteran's service treatment records were not available for him to review. 

Additionally, the Veteran testified in October 2014 that his hearing loss and tinnitus began in service when a rocket propelled grenade ("RPG") exploded near him during an ambush while he was serving in the Republic of Vietnam. The Veteran's DD-214 reflects that he served as a field radio operator and is in receipt of the Vietnam Service and Campaign Medals, and therefore it has been shown that the Veteran was likely exposed to combat. As the Veteran's account of noise exposure is consistent with the nature and circumstances of his service, the Board finds that his testimony alone is sufficient to establish in-service noise exposure. 38 U.S.C.A. § 1154(b). Thus, a new audiological examination is warranted so that the examiner can consider the Veteran's statements concerning in-service noise exposure and his service treatment records in determining whether the Veteran's bilateral hearing loss disability and tinnitus are attributable to his service.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a neurological examination with an appropriate medical professional to determine the current nature and severity of his service-connected bilateral upper and lower extremity peripheral neuropathy. The electronic claims folder must be available to the examiner in conjunction with the examination. 

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, to include electromyography (EMG) testing. Should traditional testing methods not be possible or practicable, any other available means of testing should be utilized in order to attempt to determine the current severity of the Veteran's upper and lower extremity peripheral neuropathy. The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should identify all current neurologic deficits of the bilateral upper and lower extremities, and indicate the specific nerve(s) or radicular group(s) associated with such deficit. For each nerve or radicular group affected, the examiner should indicate whether the neurologic deficit is best classified as paralysis, neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, or severe.

To the extent practicable, the examiner should differentiate between the symptoms associated with the Veteran's bilateral lower extremity peripheral neuropathy and the neurologic symptoms, including bilateral lower extremity radiculopathy, associated with the Veteran's nonservice-connected low back disability.

3. Schedule the Veteran for a VA audiological examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability and tinnitus. The electronic claims file must be reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the electronic claims file and examining the Veteran, the examiner should answer the following questions:

a) Did the Veteran's bilateral hearing loss disability manifest to a compensable degree within one year of his separation from service?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss disability was otherwise incurred in or aggravated by service?

c) Is it at least as likely as not (a fifty percent probability or greater), that the Veteran's tinnitus was incurred in or aggravated by service?

A detailed rationale supporting the examiner's opinion should be provided. The examiner should consider the Veteran's statements regarding his hearing loss and tinnitus to be credible, and in light of his combat experience, the Veteran's statements alone are sufficient to establish noise exposure in service, even if hearing loss and tinnitus are not noted in his service treatment records. 38 U.S.C.A. § 1154(b). 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



